Title: From George Washington to Edward Snickers, 4 September 1784
From: Washington, George
To: Snickers, Edward



Dr Sir,
Berckeley [Va.] 4th Septr 1784

Several persons have been with me this day to rent the Land I bought at the sale of Colo. George Mercer’s Estate; but I find it

is essential that some one, or more of them, should engage for the whole rent; or, that I should delay renting it until the Land can be divided to the best advantage—so as that each Lot may have water, & a proportionate quantity of good Land. for these reasons I mean to avail myself of the kind offer you made me yesterday, of letting the two Lots (I bought as above) to the best advantage on my behalf.
Enclos’d is a plan of the Land wch may be some guide for you. I have told Williams who is a liver on one of the lots, that I have no objection to his having an hundred acres or more, provided he will give as much as another, & the laying it off does not hurt the other part. As to the rents, I suppose the same which Mr Burwell has, must govern—to wit—ten pounds & the Taxes, for each 100 acres —in other respects, my printed leases, one of which I enclose you, are to be shewn to the Tenants, & must be your rule & their terms —I do not mean to give Leases for lives; indeed I do not incline to exceed ten years: but if it shou’d be thought by the tenants, & this should be your opinion also, that ten years is too short to make the buildings & other improvments which are required by the printed copy I send you, I would lengthen them to 14 years.
There is one thing I think it necessary to caution you upon: my object being to have my Lands improved by an industrious class of reputable people, I would not lease any of them to persons who do not mean to reside thereon; or to those who have lands adjoining—because in either case I should expect to have my land hard worked (perhaps totally ruined), without those aids or improvements which are to be expected from residents, whose convenience & comfort wou’d call for many things, which never would be furnished Negro Quarters.
After you have done the needful, & hear of my return home, I shall thank you for information respecting this business. I am Dr Sir &c.

G: Washington

